                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TERRENCE MOORE,

              Plaintiff,
                                               Case No. 1:18-cv-12280
 v.                                            District Judge Thomas L. Ludington
                                               Magistrate Judge Anthony P. Patti
 MOHAN KARLKARNI, DAVID
 WILLIAMS, JAMES E. HEISEL,
 WASEEM WLLAH,
 KATHERINE McCORMACK,
 DANIEL SMITH, AMBER
 KOON, EMILY PREVO,
 ANDREW A. NACKASHI, DAN
 SMITH, E. COE HILL, KATIE
 LNU, and CORIZON HEALTH

           Defendants.
___________________________________/

     ORDER GRANTING AS UNOPPOSED DEFENDANTS’ MOTION FOR
         PROTECTIVE ORDER STAYING DISCOVERY (DE 76)

       This matter is before the Court for consideration of the motion by

Defendants Mohan Kulkarni, Katherine McCormack, Daniel Smith, Amber Koon,

Emily Prevo, and Andrew A. Nackashi to stay discovery pending the Court’s

ruling on the pending motion to dismiss. (DE 76.) Plaintiff filed a concurrence

with Defendants’ motion. (DE 78.) For the reasons that follow, the moving

Defendants’ motion is GRANTED.

I.     Background
      Plaintiff Terrence Moore, a state inmate who is proceeding without the

assistance of counsel, filed this action on July 20, 2018, along with an application

to proceed in forma pauperis, naming as Defendants Mohan Karlkarni, David

Williams, James E. Heisel, Waseem Wllah, Katherine McCormack, Daniel Smith,

Amber Koon, Emily Prevo, Andrew A. Nackashi, Dan Smith, E. Coe Hill, Katie

LNU, and Corizon Health. (DEs 1, 2.) The Court granted Plaintiff’s application

on July 31, 2018, and ordered the U.S. Marshals Service to serve the appropriate

papers on Defendants without prepayment of costs. (DEs 3, 6.)

      Defendants Corizon Health and E. Coe Hill filed a motion to dismiss on

September 12, 2018. (DE 14.) Defendants Nackashi, Smith, Prevo, Koon,

Kulkarni, Smith and McCormack filed a motion to dismiss in lieu of an answer on

October 11, 2018 (DE 48), and Defendants Williams, Heisel and Ullah filed a

motion to dismiss in lieu of an answer on November 9, 2018 (DE 75). The waiver

of service for Defendant “Katie LNU” was returned unexecuted on September 21,

2018 (DE 18), and she has not yet been served.

II.   The Instant Motion

      On November 12, 2018, Defendants Kulkarni, McCormack, Smith, Koon,

Prevo, and Nackashi filed the instant motion for protective order staying discovery

until the motion to dismiss is resolved. (DE 76.) In the motion, Defendants note

that Plaintiff has served on all parties a document entitled “MOTION FOR


                                          2
INTERROGATORIES TO DEFENDANT PARTY” under a proof of service of

“1st Set of Interrogatories” dated October 25, 2018. (Id. at 2.) The moving

Defendants argue that because their motion to dismiss challenges the legal

sufficiency of the Plaintiff’s pleadings, no discovery is necessary or relevant to a

decision on the motion, and that the interests of efficiency and economy would

best be served by staying discovery until the motion to dismiss is decided. (Id. at

7-8.) Defendants further explained that they had forwarded a copy of this motion

and brief to Plaintiff in advance of filing it, requesting concurrence. (Id.) Plaintiff

filed a “concur[rence] with Defendants[’] counsel request” on November 9, 2018,

stating that he is “in agreement with Defendants[’] counsel request to await

disposition of the dismissal motion resolution” and that “he ask[s] that [his] 1st set

of interrogatories be answered in [] accordance to [the] request.” (DE 78.)

III.   Analysis

       “Trial courts have broad discretion and inherent power to stay discovery

until preliminary questions that may dispose of the case are determined.” Hahn v.

Star Bank, 190 F.3d 708, 719 (6th Cir. 1999) (citing Landis v. North Am. Co., 299

U.S. 248, 254–55 (1936)). “Limitations on pretrial discovery are appropriate where

claims may be dismissed ‘based on legal determinations that could not have been

altered by any further discovery.’” Gettings v. Building Laborers Local 310 Fringe

Benefits Fund, 349 F.3d 300, 304 (6th Cir. 2003) (citing Muzquiz v. W.A. Foote


                                           3
Memorial Hosp., Inc., 70 F.3d 422, 430 (6th Cir. 1995)). Unless it is shown that

the plaintiff would suffer substantial prejudice from a stay of discovery, a trial

court's decision to stay discovery will not be disturbed. Cochran v. United Parcel

Serv., Inc., 137 F. App’x 768, 772 (6th Cir. 2005).

      The moving Defendants seek a stay of discovery pending the Court’s ruling

on their pending motion to dismiss. (DE 76.) Plaintiff concurs with this request.

(DE 78.) All Defendants (with the exception of “Katie LNU,” who has not yet

been served) have filed motions to dismiss, which have been fully briefed. The

Court has reviewed Defendants’ motion and Plaintiff’s concurrence and agrees that

a stay would be appropriate in this matter until resolution of the pending motions

to dismiss.

      Accordingly, Defendants’ motion for protective order staying discovery (DE

76) is GRANTED. All discovery in this action shall be stayed pending the Court’s

resolution of the pending motions to dismiss. A scheduling order will be entered,

if necessary, after the Court’s disposition of the pending motions to dismiss.

      IT IS SO ORDERED.


Dated: March 7, 2019                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                           4
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 7, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         5
